— Appeal by defendant from a judgment of the Supreme Court, Westchester County (Reilly, J.), rendered April 2,1981, convicting him of burglary in the third degree, upon a guilty plea, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel is granted leave to withdraw as counsel (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Gibbons, J. P., O’Connor, Rubin and Boyers, JJ., concur.